EXHIBIT 10.1
R.H. Donnelley Corporation
Non-Management Director Compensation Program
Effective as of April 1, 2009
(Approved by by the Board of Directors on April 21, 2009)

n   Annual board service cash retainer: $75,000

n   Annual lead director cash retainer: $75,000 (not eligible for committee
member retainers, eligible for committee chair retainers, if applicable).

n   Annual committee member cash retainer:

  4   Audit & Finance: $20,000     4   Compensation & Benefits and Corporate
Governance: $15,000

n   Annual committee chair cash retainer:

  4   Audit & Finance: $25,000     4   Compensation & Benefits or Corporate
Governance: $15,000

n   All cash retainers payable quarterly.

n   Special committee compensation: In the event a special committee is formed,
the Compensation & Benefits Committee will have the authority to determine the
appropriate retainer for that committee (either in advance or at the conclusion
of the special committee’s work).

n   Additional compensation of $90,000 payable at the end of the calendar year
(in stock or cash, at the election of the board).

n   No meeting fees.

 